                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON
 1
                                                                    Jan 07, 2019
 2
                                                                        SEAN F. MCAVOY, CLERK



 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7       UNITED STATES OF AMERICA,
                                                  NO: 2:14-CR-166-RMP
 8                             Plaintiff,
                                                  ORDER DENYING DEFENDANT’S
 9           v.                                   MOTIONS FOR PROTECTIVE
                                                  ORDER AND FOR RETURN OF
10       TIMOTHY BINFORD,                         LEGAL RESOURCE MATERIALS

11                             Defendant.

12

13          BEFORE THE COURT are Defendant Timothy Binford’s Motion for an

14   Emergency Protective Order, ECF No. 190, filed on November 7, 2018, and

15   Motion to Return Legal Resource Materials, ECF No. 193, filed on December 31,

16   2018. Mr. Binford did not move to expedite hearing of his motions, and the United

17   States did not respond to the motion for an emergency protective order. 1 Having

18

19
     1
      The time for responding to Defendant’s “Motion for Return of Legal Resource
20   Materials,” ECF No. 193, has not yet elapsed. However, as that motion is on the
     same basis as Defendant’s motion for an emergency protective order, the Court


     ORDER DENYING DEFENDANT’S MOTIONS FOR PROTECTIVE ORDER
     AND FOR RETURN OF LEGAL RESOURCE MATERIALS ~ 1
 1   reviewed Mr. Binford’s motions and the remaining docket in this matter, the Court

 2   is fully informed.

 3         On November 16, 2016, this Court re-sentenced Mr. Binford to a 96-month

 4   term of incarceration to run concurrent with Mr. Binford’s sentence in a separate

 5   case. ECF No. 173. The Ninth Circuit Court of Appeals affirmed the sentence on

 6   March 30, 2018. ECF Nos. 187 and 188. Mr. Binford presently is serving his term

 7   as an inmate at FCI Forrest City Low, a low security federal correctional institution

 8   in Forrest City, Arkansas.

 9         Mr. Binford argues in his motions before this Court that the conditions of his

10   confinement at FCI Forrest City Low infringe on his constitutional rights.

11   Specifically, he alleges that prison officials are impeding his ability to retain legal

12   books and other materials stored in his locker, and have restricted his access to the

13   law library, as part of a response to the alleged death of two inmates after allegedly

14   consuming contraband substances. ECF Nos. 190 at 2−3; 193 at 2−3. Mr. Binford

15   claims that prison officials also have not provided sufficient process to address the

16   issue and that he has not received a response to his formal requests for return of his

17   legal materials. ECF No. 193 at 3. Mr. Binford argues that the prison officials’

18   actions interfere with his ability to “continue litigation in active cases[.]” Id. at 2.

19
     finds good cause to expedite hearing of the motion for return of legal resource
20
     materials without awaiting a response.


     ORDER DENYING DEFENDANT’S MOTIONS FOR PROTECTIVE ORDER
     AND FOR RETURN OF LEGAL RESOURCE MATERIALS ~ 2
 1         Mr. Binford has filed his motions in this district, in Eastern Washington,

 2   with the same case number as his prior criminal case. However, his motions allege

 3   civil rights violations, and a civil rights action is the appropriate mechanism for a

 4   prisoner to challenge the conditions of his confinement. 42 U.S.C. § 1983; Badea

 5   v. Cox, 931 F.2d 573, 574 (9th Cir. 1991). A civil action, other than one based on

 6   diversity jurisdiction, must be brought only in (1) a judicial district where any

 7   defendant resides, if all of the defendants reside in the same state, (2) a judicial

 8   district in which a substantial part of the events or omissions giving rise to the

 9   claim occurred, or a substantial part of property that is the subject of the action is

10   situated, or (3) a judicial district in which any defendant may be found, if there is

11   no district in which the action may otherwise be brought. 28 U.S.C. § 1391(b). A

12   district court has discretion to either dismiss a case filed in the wrong venue or

13   transfer the case to the proper federal court, if transfer serves “the interest of

14   justice.” 28 U.S.C. § 1406(a).

15         In addition, a plaintiff pursuing a civil rights complaint must pay the $350

16   filing fee for a civil action, either in full or through withdrawals from a prisoner

17   plaintiff’s trust account in accordance with the availability of funds. 28 U.S.C. §§

18   1914, 1915(b). The Court is further required to screen a civil rights complaint for

19   sufficiency according to the provisions of the Prisoner Litigation Reform Act of

20   1995. 28 U.S.C. § 1915A(b); see also 42 U.S.C. § 1997e (requiring a prisoner



     ORDER DENYING DEFENDANT’S MOTIONS FOR PROTECTIVE ORDER
     AND FOR RETURN OF LEGAL RESOURCE MATERIALS ~ 3
 1   plaintiff to exhaust all available administrative remedies before filing a civil rights

 2   lawsuit). Dismissal of a pleading on the basis that it is frivolous, malicious, or fails

 3   to state a claim upon which relief may be granted may count as a “strike” against

 4   the prisoner plaintiff for purposes of 28 U.S.C. § 1915(g) and any future civil

 5   rights actions that he files.

 6          In this case, all of the actions or omissions alleged by Defendant occurred in

 7   Forrest City, which is within the venue of the Eastern District of Arkansas. See

 8   ECF Nos. 190 and 193. This Court sitting in the Eastern District of Washington

 9   has no authority to review this matter, because the actions did not occur in Eastern

10   Washington. In addition, Defendant has not paid any filing fee or taken any other

11   steps to open a civil case in this District in pursuit of the relief he seeks. Therefore,

12   there is no case to transfer to the Eastern District of Arkansas which would have

13   jurisdiction. If Mr. Binford seeks to pursue this action, he will need to file a case

14   in the Eastern District of Arkansas, fulfill the requirements for either paying the

15   filing fee or moving to waive the entire filing fee, and re-file all of his motions and

16   documents in that court.

17          Accordingly, IT IS HEREBY ORDERED:

18          1. Defendant’s Motion for Emergency Protective Order, ECF No. 190, is

19             DENIED without prejudice.

20



     ORDER DENYING DEFENDANT’S MOTIONS FOR PROTECTIVE ORDER
     AND FOR RETURN OF LEGAL RESOURCE MATERIALS ~ 4
 1         2. Defendant’s Motion to Return Legal Resource Materials, ECF No. 193,

 2            is DENIED without prejudice.

 3         The District Court Clerk is directed to enter this Order and provide copies

 4   Mr. Binford and to counsel.

 5         DATED January 7, 2019.

 6

 7                                              s/ Rosanna Malouf Peterson
                                             ROSANNA MALOUF PETERSON
 8                                            United States District Court Judge

 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DENYING DEFENDANT’S MOTIONS FOR PROTECTIVE ORDER
     AND FOR RETURN OF LEGAL RESOURCE MATERIALS ~ 5
